Name: Commission Regulation (EEC) No 1964/88 of 4 July 1988 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector
 Type: Regulation
 Subject Matter: business organisation;  agricultural structures and production;  beverages and sugar; NA;  EU finance;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31988R1964Commission Regulation (EEC) No 1964/88 of 4 July 1988 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector Official Journal L 173 , 05/07/1988 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 26 P. 0236 Swedish special edition: Chapter 3 Volume 26 P. 0236 *****COMMISSION REGULATION (EEC) No 1964/88 of 4 July 1988 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 1107/88 (2), and in particular Articles 28 (8) and 28a (5) thereof, Having regard to Council Regulation (EEC) No 1108/88 of 25 April 1988 introducing a special elimination levy in the sugar sector for the 1987/88 marketing year (3), and in particular Article 1 (4) thereof, Whereas the implementation as from the 1988/89 marketing year of the principle of full self-financing of the sector by the manufacturers of sugar and isoglucose as well as by the sugar-beet and sugar-cane producers, in particular by the possible application of a supplementary levy, requires adaptation of the detailed rules for the application of the quota system laid down by Commission Regulation (EEC) No 1443/82 (4), as last amended by Regulation (EEC) No 3819/85 (5); Whereas one of the characteristics of the common organization of the sugar sector is based on the fact that the relationship between the sugar manufacturers and the sugar-beet producers, in particular as regards the question of delivery and payment of the beet, is governed in general by inter-professional agreements drawn up in the manner prescribed in this connection by Community Regulations; whereas these inter-professional agreements may provide for rules which take account of the particular situation of the region in which they apply; whereas consequently, in so far as the possibility given to manufacturers to allow beet growers to contribute towards the payment of the supplementary levy is concerned, provision should be made that the rules for this participation may be drawn up by way of inter-professional agreement within the framework laid down in Article 28a (3) of Regulation (EEC) No 1785/81; Whereas this occasion provides the opportunity to bring up to date and to complete certain provisions of Regulation (EEC) No 1443/82 and in particular those concerning the taking into account, for the purpose of establishing the production levies, of the quantities of sugar and isoglucose in excess of 60 000 tonnes used by the chemical industry as provided for in Council Regulation (EEC) No 1010/86 (6), as amended by Regulation (EEC) No 1714/88 (7); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1443/82 is amended as follows: 1. The opening words of Article 4 (3) shall read: '3. Without prejudice to the third, fourth and fifth subparagraphs of Article 24 (1a) of Regulation (EEC) No 1785/81,'. 2. The first subparagraph of Article 5 (5) shall read: '5. For the purposes of determining the quantity referred to in Article 28 (1) (b) of Regulation (EEC) No 1785/81, there shall be subtracted from the sum of: (a) the quantities of sugar and isoglucose disposed of for consumption within the Community either directly or after processing by the user industries, and (b) the quantities of denatured sugar, and (c) the quantities of sugar and isoglucose imported from non-member countries as processed products, the sum of the quantities of sugar and isoglucose exported to non-member countries as processed products and the quantities of basic products exceeding in total 60 000 tonnes of white sugar equivalent for which certificates for the production refunds referred to in Article 1 of Council Regulation (EEC) No 1010/86 (1) have been issued. (1) OJ No L 94, 9. 4. 1986, p. 9.' 3. The following third subparagraph is added to Article 5 (5): 'For the calculation of the estimated average loss referred to in Article 28 (1) (d) of Regulation (EEC) No 1785/81 these shall also be taken into account the production refunds for quantities of basic products exceeding in total 60 000 tonnes of white sugar equivalent for which certificates for the production refunds referred to in Article 1 of Regulation (EEC) No 1010/86 have been issued during the course of the marketing year in question.' 4. Article 7 (1) shall read: 1. There shall be fixed for sugar and isoglucose before 15 October, in respect of the preceding marketing year: (a) the amounts of the basic production levy and B levy; (b) if required, the coefficient referred to in Article 28a (2) of Regulation (EEC) No 1785/81; (c) the coefficient referred to in Article 1 (2) of Council Regulation (EEC) No 1108/88 (2). (2) OJ No L 110, 29. 4. 1988, p. 25.' 5. The following paragraph (3) is added to Article 7: '3. If a coefficient is adopted pursuant to Article 28a (2) of Regulation (EEC) No 1785/81 the Member States shall, in accordance with the provisions of that paragraph, determine for each sugar-producing and for each isoglucose-producing undertaking, before 1 November and in respect of the preceding marketing year, the additional levy to be paid by the manufacturers in question. This levy shall be collected at the same time as the balance of the production levies for the said marketing year. In so far as the 1987/88 marketing year is concerned, the Member States shall determine for each sugar-producing undertaking and for each isoglucose-producing undertaking before 1 November 1988 the special elimination levy to be paid by the manufacturers in question. This levy shall be collected at the same time as the balance of the production levies for the said marketing year.' 6. Point (a) in the second subparagraph of Article 8 (2) shall read: '(a) the periods between the manufacture of the sugar and the dates laid down for the advance payments and payments of the balances in respect of the production levies and the additional levy;'. 7. Article 10 shall read: 'Article 10 1. The reimbursement specified in the second and third subparagraph of Article 28a (3) of Regulation (EEC) No 1785/81 may, without prejudice to these provisions, be made in accordance with the rules defined by inter-professional agreement. 2. The reimbursement specified in Article 1 (3) of Regulation (EEC) No 1108/88 may, without prejudice to that provision, be made in accordance with rules defined by inter-professional agreement.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 110, 29. 4. 1988, p. 20. (3) OJ No L 110, 29. 4. 1988, p. 25. (4) OJ No L 158, 9. 6. 1982, p. 17. (5) OJ No L 368, 31. 12. 1985, p. 25. (6) OJ No L 94, 9. 4. 1986, p. 9. (7) OJ No L 152, 18. 6. 1988, p. 23.